ORDER

Action on this application was deferred until the rendition by this court of the decision in Gary v. Camden Fire Insurance Company, 96-0055 (La. 7/2/96); 676 So.2d 553. The Gary decision has become final.
The court deems it appropriate, rather than to consider the present application which was filed before the Gary decision, to remand the case to the court of appeal for that court to reconsider its ruling in the light of the Gary decision. Accordingly,
IT IS ORDERED that the case be remanded to the court of appeal to reconsider its ruling in the light of Gary v. Camden Fire Insurance Company, 96-0055 (La. 7/2/96); 676 So.2d 553.
/s/ Walter F. Marcus, Jr. For the Court
LEMMON, J., not on panel.